     Case 8:20-cv-00323-VBF-JC Document 72 Filed 08/04/21 Page 1 of 4 Page ID #:843



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
      FRANCOIS TABI,                      Case No. 8:20-cv-00323-VBF-JC
11
12                                        ORDER (1) ACCEPTING FINDINGS,
                                          CONCLUSIONS, AND
13                                        RECOMMENDATIONS OF U.S.
                          Plaintiff,      MAGISTRATE JUDGE; (2) GRANTING
14                                        MOTION TO DISMISS AND
                                          DISMISSING ORIGINAL COMPLAINT
15                                        [DKT. 12]; (3) STRIKING
                    v.                    UNAUTHORIZED FIRST AMENDED
16                                        COMPLAINT [DKT. 46]; (4) DENYING
                                          MOTION TO DISMISS FIRST
17                                        AMENDED COMPLAINT AS MOOT
                                          [DKT. 51]; (5) DENYING REQUEST TO
18                                        ENTER DEFAULT [DKT. 37];
      REGENTS AND TRUSTEES OF             (6) DENYING FIRST MOTION TO
19    SANTA ANA COLLEGE, et al.,          AMEND [DKT. 36] AND VACATING
                                          HEARING ON, SUBMITTING AND
20                                        DENYING SECOND MOTION TO
                                          AMEND WITHOUT PREJUDICE [DKT.
21                                        62]; AND (7) CAUTIONING PLAINTIFF
                                          AGAINST THE FILING OF ABUSIVE
22                        Defendants.     DOCUMENTS
23
24
           The Court has conducted the review required by 28 U.S.C. § 636 and
25
     accepts the findings, conclusions and recommendation of the Magistrate Judge
26
     reflected in the March 5, 2021 Report and Recommendation of United States
27
     Magistrate Judge (“Report and Recommendation”).
28
     Case 8:20-cv-00323-VBF-JC Document 72 Filed 08/04/21 Page 2 of 4 Page ID #:844



 1          The Court has also reviewed and herein rules on certain of the parties’ other
 2 submissions.
 3          IT IS HEREBY ORDERED:
 4          1.      Rancho Santiago Community College District’s Motion to Dismiss
 5                  (Dkt. No. 12) is granted and
 6                  (a)    Plaintiff’s official capacity claims – other than any claim for
 7                         prospective injunctive relief – are dismissed without leave to
 8                         amend;
 9                  (b)    Any official capacity claim for prospective injunctive relief is
10                         dismissed with leave to amend;
11                  (c)    Plaintiff’s individual capacity claims are dismissed with leave
12                         to amend; and
13                  (d)    Plaintiff’s state law claims are dismissed without prejudice.
14          2.      Plaintiff’s Motion for Leave to Amend Complaint (Dkt. No. 36) is
15                  denied without prejudice to the filing of a First Amended Complaint
16                  which comports with the instant Order.
17          3.      Plaintiff’s Request for Entry of Default (Dkt. No. 37) is denied.
18          4.      Plaintiff’s unauthorized First Amended Complaint (Dkt. 46) is struck
19                  from the docket because it was filed without the requisite consent of
20                  defendants or leave of Court.1 See Fed. R. Civ. P. 15(a)(1-2); Ready
21                  Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010)
22                  (district courts have inherent power to control their dockets, which
23                  includes the power to strike items from the docket); Hayes v. Idaho
24                  Corr. Ctr., 812 F. App’x 568, 569 (9th Cir. 2020) (affirming district
25
26          1
             While the Report and Recommendation recommended granting the Motion to Dismiss
27   with leave to amend as to most of plaintiff’s claims, the Report and Recommendation had not
     been accepted at the time plaintiff filed the First Amended Complaint and, therefore, it did not
28   constitute “the court’s leave” within the meaning of Rule 15(a)(2).

                                                     2
     Case 8:20-cv-00323-VBF-JC Document 72 Filed 08/04/21 Page 3 of 4 Page ID #:845



 1                  court’s decision to strike plaintiff’s amended complaint when plaintiff
 2                  filed the amended complaint without complying with Fed. R. Civ. P.
 3                  15(a)(2)).
 4          5.      Defendants’ Motion to Dismiss the First Amended Complaint (Dkt.
 5                  No. 51) is denied as moot.
 6          6.      Plaintiff’s Motion for Leave to File a Second Amended Complaint
 7                  (Dkt. No. 62) is submitted for decision and the July 20, 2021 hearing
 8                  thereon is vacated. See Fed. R. Civ. P. Rule 78; Local Rule 7-15.
 9                  Such motion is denied without prejudice to the filing of a First
10                  Amended Complaint which comports with the instant Order.
11          7.      Within fourteen (14) days, Plaintiff shall do one of the following:
12                  (a)     file a First Amended Complaint which cures the defects set
13                          forth in the Report and Recommendation;2
14                  (b)     file a Notice of Dismissal which will result in the voluntary
15                          dismissal of this action without prejudice; or
16                  (c)     file a Notice of Intent to Stand on Complaint, indicating
17                          plaintiff’s intent to stand on the Complaint despite the pleading
18                          defects set forth in the Report and Recommendation, which
19
20
21          2
              Any First Amended Complaint must: (a) be labeled “First Amended Complaint”; (b) be
22   complete in and of itself and not refer in any manner to the original Complaint – i.e., it must
     include all claims on which plaintiff seeks to proceed (Local Rule 15-2); (c) contain a “short and
23   plain” statement of each claim for relief “showing that [plaintiff] is entitled to relief” (Fed. R.
     Civ. P. 8(a)); (d) make each allegation “simple, concise and direct” and contain factual
24
     allegations in clear short, concise, numbered paragraphs, each “limited as far as practicable to a
25   single set of circumstances” (Fed. R. Civ. P. 8(d)(1), 10(b)); (e) set forth clearly the sequence of
     events giving rise to the claims for relief; (f) reflect which claims are brought against which
26   defendant(s) in which capacity and allege specifically what each defendant did and how that
27   individual’s conduct specifically violated plaintiff’s civil rights; (g) not add defendants or claims
     that are not related to the claims asserted in the original Complaint or lodged proposed Second
28   Amended Complaint; and (h) name all parties in the caption/title (Fed. R. Civ. P. 10(a)).

                                                       3
     Case 8:20-cv-00323-VBF-JC Document 72 Filed 08/04/21 Page 4 of 4 Page ID #:846



 1                     may result in the dismissal of this action in its entirety based
 2                     upon such defects.
 3         8.    Plaintiff is cautioned that his failure timely to file a First
 4               Amended Complaint, a Notice of Dismissal, or a Notice of Intent
 5               to Stand on Complaint may be deemed plaintiff’s admission that
 6               amendment is futile, and may result in the dismissal of this action
 7               with or without prejudice on the grounds set forth above, on the
 8               ground that amendment is futile, for failure diligently to
 9               prosecute and/or for failure to comply with the District Judge’s
10               Order.
11         9.    Plaintiff is further cautioned that any future submission of
12               abusive documents to the Court may result in sanctions, which
13               could include striking any abusive filing and/or dismissal of this
14               action with prejudice.
15         IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
16 Plaintiff and counsel for Defendants.
17         IT IS SO ORDERED
18
     DATED: August 4, 2021                    /s/ Valerie Baker Fairbank
19                                  ________________________________________
20                                  HONORABLE VALERIE BAKER FAIRBANK
                                    SENIOR UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                              4
